DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-13, 32-33, 36, 39-44, and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lineaweaver et al. (PG Pub. 2011/0060383).
Regarding Claims 1, 32, and 63, Lineaweaver discloses a method comprising:
selecting a temporal pattern for neural stimulation (see par. 59 and Fig. 6B; child map 504A);
determining a mutation type for altering a pattern of pulses of the temporal pattern (see par. 60);
identifying a location within the pattern of pulses of the temporal pattern to alter based on the determined mutation type (see par. 61); and
altering the pattern of pulses of the temporal pattern based on the identified location and mutation type for application of the altered pattern of pulses of the temporal pattern to a subject (see par. 61 and bit 606; Fib. 6B).
Regarding Claims 2 and 33, Lineaweaver discloses wherein selecting the temporal pattern comprises selecting a pattern of pulses for stimulation of neurons (see par. 32 and 59).
Regarding Claims 5 and 36, Lineaweaver discloses wherein determining the mutation type comprises at least one of adding a pulse to the pattern of pulses of the temporal pattern or removing a pulse from the pattern of pulses of the temporal pattern (see par. 61).
Regarding Claim 7, Lineaweaver discloses wherein identifying the location within the pattern of pulses of the temporal pattern comprises randomly identifying a location to alter within the pattern of pulses (see par. 68).
Regarding Claims 8 and 39, Lineaweaver discloses wherein identifying the location within the pattern of pulses of the temporal pattern comprises:
determining that the location within the pattern of pulses cannot be altered based on the mutation type (see Fig. 4, block 426); and
in response to determining that the location within the pattern of pulses cannot be altered, selecting another location to alter within the pattern of pulses to alter based on the mutation type (see par. 69).
Regarding Claims 9 and 40, Lineaweaver discloses selecting a predetermined number of locations to alter within the pattern of pulses (see bits 606 and 608; par. 61).
Regarding Claims 10 and 41, Lineaweaver discloses wherein altering the pattern of pulses comprises altering the pattern of pulses while maintaining an average frequency of the temporal pattern (see par. 32).
Regarding Claims 11 and 42, Lineaweaver discloses adding the altered pattern of pulses of the temporal pattern to a population of temporal patterns of neural stimulation (see par. 79).
Regarding Claims 12 and 43, Lineaweaver discloses further comprising applying the altered temporal pattern of neural stimulation to a computational model (see par. 79).
Regarding Claims 13 and 44, Lineaweaver discloses using a neural stimulation device to apply the altered temporal pattern to the subject (see par. 77).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NATASHA PATEL/Examiner, Art Unit 3792           

/Amanda K Hulbert/Primary Examiner, Art Unit 3792